Carleton Harris, Chief Justice, dissenting. I do not feel that the contract between Jack Tar Hotel and National Wells Television can stand without aid from the unenforceable transaction entered into between Jack Tar and Wells Television. In other words, the contract entered into on October 15, 1955, is not complete within itself, but depends upon an earlier agreement entered into between Tar and Wells on September 1, 1955. This is clearly shown by a letter from Arnold Wells, executive vice-president of National, to Jack Tar, dated January 20, 1958, wherein he stated: “We are enclosing a copy of our present agreement with your hotel. As you will note, the agreement is dated October 15, 1955, but the effective starting date of the contract was September 1, 1955, as indicated in attached copy of Mr. Ellis’ letter on September 16, 1955, and Mr. Cronin’s letter of September 20, 1955. The term of the agreement is for a period of 56 months, starting September 1, 1955, and terminating April 30, 1960.”1  This letter has reference to a contract entered into between Jack Tar and Wells Television on the date mentioned in the letter (which amended the original contract of February 9, 1955) and it seems clear to me that the October 15th contract behoeen National Wells and Tar was dependent upon the September agreement between Tar and Wells. Appellant accepted the proposal and supplied the agreed consideration for the month of September, 1955. The record is replete with letters in 1958, written on Wells stationery, with various references to the contract, for instance, a reminder that rentals under “our” agreement for certain months, have not been paid, and acknowledging receipt of rentals for various other months. On October 3, 1960, an audit confirmation of indebtedness was sent to Tar, and in Item 1 appears: “Date of contract, (in ink) 9-1-55.” Because I am unable to ascertain how proof of the October contract between National Wells and Tar can be made without reference to the agreement between Tar and Wells in September, 1955,1 respectfully dissent.   Emphasis supplied.